Citation Nr: 1128043	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1964 to January 1972, and from December 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for coronary artery disease.  A timely appeal was noted from that decision.

In June 2008, the Board issued a decision denying entitlement to service connection for coronary artery disease.  The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2010, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the June 2008 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.


DISMISSAL OF CLAIM

In January 2011, the RO granted service connection for coronary artery disease as due to herbicide exposure pursuant to the holdings in the class action of Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. U.S. Veterans Admin., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

Since the claim for service connection for coronary artery disease has been granted, the appeal as to this issue has become moot.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the effective date].   Accordingly, the claim must be dismissed.


ORDER

The claim of entitlement to service connection for coronary artery disease is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


